Exhibit 10.30

 

EXECUTION VERSION

 

AMENDMENT TO TRANSITION EQUITY GRANT PARTICIPATION AGREEMENT

This AMENDMENT TO TRANSITION EQUITY GRANT PARTICIPATION AGREEMENT (this
“Amendment”) is made and entered into as of January 23, 2019, by and among
Atlantic Power Services,  LLC, a limited liability company formed under the laws
of Delaware  (“Atlantic Services”) and James Moore (the “Participant”).

WHEREAS, Atlantic Services and the Participant entered into that certain
Transition Equity Grant Participation Agreement (the “Agreement”) dated as of
January 22, 2015;

WHEREAS, Atlantic Services and the Psarticipant desire to amend the Agreement as
set forth herein; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1.           Section 2(e):  Section 2(e)  of the Agreement is hereby deleted in
its entirety and the following shall be inserted in its place:

“e.         Without Cause or for Good Reason.  In the event of the termination
of the Participant’s employment (i) by Atlantic Services or its affiliates
without Cause, or (ii) by the Participant for Good Reason, including a CIC
Termination (as defined in the Employment Agreement), the Transition Notional
Shares shall vest on the Participant’s Date of Termination.

2.           Section 2:  Section 2  of the Agreement is hereby amended by
inserting the following as Section 2(f) and Section 2(g):

“f.         Change in Control.  In the event of a Change in Control (as defined
in the Employment Agreement), the Performance-Based Notional Shares shall vest
effective the date immediately prior to the first to occur of (i) the
Participant’s Disability or (ii) the Participant’s voluntary termination of his
employment after attaining the age of 62.  For the avoidance of doubt, in
connection with or following a Change in Control, the Performance-Based Notional
Shares may also vest pursuant to Section 2(a) or Section 2(e) hereof.

g.           Clarification of Vesting Date.  For the avoidance of doubt, in the
event Transition Notional Shares vest as a result of the application of Section
2(a) hereof, Section 2(e) hereof or Section 2(f) hereof, the date of such
vesting shall be the “Vesting Date” with respect to such Transition Notional
Shares.”

3.           Section 5:  Section 5 of the Agreement  is hereby amended by
inserting the following as Section 5(d):

“d.         Redemption Upon or Following a  Change in Control.  Notwithstanding
Section 5(a), Section 5(b) or Section 5(c) above, effective as of the Vesting
Date occurring in connection with or following a Change in Control, the
Committee

 

 





--------------------------------------------------------------------------------

 

 

 

shall cause the Performance-Based Notional Shares to be settled in cash in
accordance with the terms of Section 5(b) hereof.”

4.           Section 7:  Section 7 of the Agreement is hereby amended by
deleting the words “Atlantic Holdings” and replacing such words with the
following:

“Atlantic Services”

5.           Section 12(g):  Section 12(g) of the Agreement is hereby deleted in
its entirety and the following shall be inserted in its place:

“g.         “Market Price per Common Share” means, on any date in respect of the
Common Shares prior to a Change in Control, the volume weighted average United
States dollar closing price of Common Shares on the New York Stock Exchange (the
“NYSE”) for the fourteen trading days immediately preceding the applicable day
(or, if the Common Shares are not then listed and posted for trading on the
NYSE, on such stock exchange (including the TSX) on which the Common Shares are
listed and posted for trading as may be selected for such purpose by the
Company), or upon or following a  Change in Control, the value of a Common Share
(or the value of cash, stock or other property received with respect to such
Common Share) at the consummation of such Change in Control; and”

6.           Section 13:  The Agreement is hereby amended by inserting the
following as Section 13:

“13.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without reference
to its principles of conflicts of law.”

7.           Miscellaneous.

(a)         This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

(b)         All terms and provisions of the Agreement not amended hereby shall
remain in full force and effect.  From and after the date hereof, all references
to the term “Agreement” in this Amendment and the original Agreement shall
include the terms contained in this Amendment.

(c)         This Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts without reference to its
principles of conflicts of law.

*  *  *  *  *  *

 

 



2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

 

 

 

 

Atlantic Power Services, LLC

 

 

 

 

 

By: /s/ Terrence Ronan

 

Name: Terrence Ronan

 

Title: Vice President

 

 

 

 

 

/s/ James J. Moore, Jr.

 

James J. Moore, Jr.

 

[Signature Page to Amendment to Transition Equity Grant Participation Agreement]

--------------------------------------------------------------------------------